DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 1-14 were amended.
Claims 15-20 were added
Claims 1-20 are pending
Claims 1-20 are rejected under 35 USC § 101 
Claims 1-20 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 5-22-2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-20, the claims recite an abstract idea of evaluating loan applications and scheduling loan transfers. 
Independent Claims 1, 10 and 15 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? ): claims 1 and  10 that recite a method and apparatus respectively to schedule loan transfers do fall under a statutory category. Claim 15 that recites a computer readable storage medium to schedule loan transfers does not fall under a statutory category, see below. For purposes of compact prosecution, claims 15-20 have been further analyzed under Step 2.
-Step 2019 PEG 2A Prong One (Do the claims fall within at least one of the groupings of abstract ideas? YES): The claimed invention “schedule the loan based on the remaining amount of credit“; “schedule a new loanbased on the remaining amount of credit“; “evaluating and approving the new loan based on the remaining amount of credit“; and  “automatically, initiating a transfer of funds on the starting date for the amount of the new loan from the remaining amount of credit to a bank account associated witha payee “; falls under the grouping of mental processes under concepts performed in the human mind (including evaluation and judgement as it recites an abstract idea of evaluating loan applications and scheduling loan transfers, or alternatively falls under the grouping of certain methods of organizing human activity under fundamental economic practices as it recites an abstract idea of evaluating loan applications and scheduling loan transfers.  (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claims that impose a meaningful limit on the abstract idea? NO): Claims 1, 10 and 15 recite: “establishing an online session between a host server and a user device via a network”; and “between the host server and the user device, … of a loan processing software application hosted by the host server,“. In addition claim 10 recites: “a server configured to read computer readable instructions stored on a non-transitory computer readable storage medium, the computer readable instructions programmed to cause performance“; and claim 15 recites: “A computer-readable medium comprising program instructions which when executed by a processing device cause a computer to perform a method”. The claims amount to additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). 
Claims 1, 10 and 15 also recite: “displaying, during the online session …, a graphical user interface .., wherein the graphical user interface comprises a value displaying a remaining amount of credit on a loan and a selectable action to”; “receiving, via the graphical user interface, a selection“; “populating the graphical user interface with additional input fields, wherein the additional input fields are configured to receive input details of the new loan to schedule“; and “receiving … via the additional input fields populated via the graphical user interface “; that amount to additional insignificant extra solution activities to the judicial exception specific to data display, and data gathering. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Do the additional elements of the claims provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two, claims 1, 10 and 15 recite: “establishing an online session between a host server and a user device via a network”; and “between the host server and the user device, … of a loan processing software application hosted by the host server,“. In addition claim 10 recites: “a server configured to read computer readable instructions stored on a non-transitory computer readable storage medium, the computer readable instructions programmed to cause performance“; and claim 15 recites: “A computer-readable medium comprising program instructions which when executed by a processing device cause a computer to perform a method”. The claims amount to additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). 
Claims 1, 10 and 15 also recite: “displaying, during the online session …, a graphical user interface .., wherein the graphical user interface comprises a value displaying a remaining amount of credit on a loan and a selectable action to”; “receiving, via the graphical user interface, a selection“; “populating the graphical user interface with additional input fields, wherein the additional input fields are configured to receive input details of the new loan to schedule“; and “receiving … via the additional input fields populated via the graphical user interface “; that amount to additional insignificant extra solution activities to the judicial exception specific to data display, and data gathering.  (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept significantly more than the abstract idea, and hence the claim is ineligible.

Claims 2-9 dependent on claim 1,  claims 11-14 dependent on claim 10 and claims 16-20 dependent on claim 15 are rejected under 35 U.S.C 101 based on a similar rationale as claims 1, 10 and 15 respectively. Additional elements in dependent claims 2-9,  11-14 and 16-20 do not provide further limitations on their respective independent claims that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 2 dependent on claim 1, claim 11 dependent on claim 10 and claim 16 dependent on claim 15 merely adds to the abstract idea of claims 1, 10 and 15 respectively.  By reciting “with an option to request a recurring loan with a plurality of periodic payment dates”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby requesting a recurring loan with a plurality of periodic payment dates is an option without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1, claim 11 dependent on claim 10 and claim 16 dependent on claim 15  merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 2, 11 and 16 recite “populating comprises populating the graphical user interface”. This claim amounts to no more than receiving and presenting data (refer to MPEP 2106.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 3 dependent on claim 2, claim 12 dependent on claim 11 and claim 17 dependent on claim 16 merely adds to the abstract idea of claims 1, 10 and 15 respectively.  By reciting “automatically initiating a plurality of transfers of funds from the remaining amount of credit on the plurality of periodic payments dates”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by automatically initiating a plurality of transfers of funds from the remaining amount of credit on the plurality of periodic payments dates without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 4 dependent on claim 1, claim 13 dependent on claim 10 and claim 18 dependent on claim 15 merely adds to the abstract idea of claims 1, 10 and 15.  By reciting “before the automatically initiating the transfer of funds, re-evaluating a credit score of a user”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by re-evaluating a credit score of a user before automatically initiating the transfer of funds, without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 4, , claim 13 dependent on claim 10 and claim 19 dependent on claim 18 merely adds to the abstract idea of claims 1, 10 and 15.  By reciting “wherein the automatically initiating is in response to the user passing the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the automatic initiating is in response to the user passing the re-evaluating without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 4, , claim 13 dependent on claim 10 and claim 20 dependent on claim 18 merely adds to the abstract idea of claims 1, 10 and 15.  By reciting “wherein the method further comprises preventing the transfer of funds when the user does not pass the re-evaluating”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the method further comprises preventing the transfer of funds when the user does not pass the re-evaluating without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 1, and claim 14 dependent on claim 10 merely adds to the abstract idea of claims 1 and 10.  By reciting “wherein the method further determining whether the remaining amount of credit is at least equal to the amount of the new loan”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, by the method further determining whether the remaining amount of credit is at least equal to the amount of the new loan without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the approving is based on determining that the remaining amount of credit is at least equal to the amount of the new loan”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the approving is based on determining that the remaining amount of credit is at least equal to the amount of the new loan without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 7, merely adds to the abstract idea of claim 1.  By reciting “wherein the method further comprises denying the new loan when the remaining amount of credit is lower than the amount of the new loan”; it adds to the abstract idea of evaluating loan applications and scheduling loan transfers, whereby the method further comprises denying the new loan when the remaining amount of credit is lower than the amount of the new loan without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claims [15-20] are rejected under 35 USC §101 as being directed to non-statutory subject matter, since the scope of the claimed computer storage medium does not preclude it from being a transitory medium that stores a transitory signal, which is considered non-statutory non-patentable subject matter. 

Regarding claim 15, under the broadest reasonable interpretation of the claim (BRI) the claimed “computer-readable medium” may be a transitory storage medium having one or more patent ineligible transitory signals stored thereon.  Amending this claim to recite a “non-transitory computer-readable medium” will overcome the rejection under 101 on the basis of failing Step 1. 

Since claims 16-20 depend from and include the limitations of claim 15, these claims are rejected for the grounds and rationale used to reject claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3,  10-12 and 15-17 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein et. al. (US 10255632 B2) hereinafter “Frohwein”, in view of Williams et al.  (US 2011/0282781 A1) hereinafter “Williams”.

Regarding claims 1, 10 and 15 Van Frohwein teaches:
Establishing an online session between a host server and a user device via a network; an apparatus, comprising: a server configured to read computer readable instructions stored on a non-transitory computer readable storage medium; a computer-readable medium comprising program instructions (See at least [column 30, lines 50-67 and column 31, lines 1-9] via: “… A processing unit 2900 (such as a microprocessor and associated structure e.g., bus, cache, etc.) is connected to … a network connection 2903 which allows the processing unit 2900 to communication to/from a computer communications network such as the Internet. The processing unit 2900 can be programmed to and can execute all of the methods described herein. … The processing unit 2900 can also be connected to a ROM 2904, RAM 2905, and a storage unit 2906 (e.g., hard disk drive, BLU-RAY drive, CD-ROM drive, etc.) which can read a computer readable storage medium 2907 (e.g., disk, BLU-RAY disc, CD-ROM, EPROM, etc.). The computer readable storage medium 2907, RAM 2905, and/or ROM 2904 can all store instructions (and other assets) which can automatically implement any and all of the methods described herein on the processing unit 2900… Software to perform all methods described herein can be programmed, stored on a computer readable storage medium, and executed on an electronic processor. Electronic processors that perform the methods described herein can be run on the server side, client side, or any computer in the system appropriate for its respective function…”)
displaying, during the online session between the host server and the user device, a graphical user interface of a loan processing software application hosted by the host server, wherein the graphical user interface comprises a value displaying a remaining amount of credit on a loan and a selectable action to schedule the loan based on the remaining amount of credit (See at least [column 12, lines 45-46] via: “…Request window 600 can appear when a user activates a link (or other GUI input) to apply for a loan or advance…”; in addition see at least [column 19, lines 21-24] via: “…A graphical user interface (GUI) can be used in order to receive the information from the optional levels from the user or provide a path to the user to provide the cash provider with access to data…”; in addition see at least [column 22, lines 44-48] via: “…In operation 1600, a request is received by a user to approve a transaction (e.g., loan, advance, factoring request, or any transaction). The user typically does this by using a GUI on his or her web browser that communicates with the cash server (or other server)…”;  in addition see at least [column 23, lines 44-56] via: “…If the transaction was approved, then the method proceeds to operation 1608, which displays the terms and requests approval (acceptance) from the user. The user can either accept or decline the transaction (by pressing appropriate links on the GUI). If the user declines the transaction, then the method proceeds to operation 1614 wherein the transaction is not processed. Note that funds offered can also be set up as a cash or credit line (similar to a home equity line of credit) where the user is provided with access to an amount of cash and can take a loan or advance from the line up to the total availability. Each amount taken may be considered a loan, advance, transaction amount, or by some other term or terms….”; in addition see at least [column 25, lines 20-27] via: “…FIG. 18 shows …The user currently qualifies for $4,400 in cash (the user has already entered some information from a first e-commerce site (e.g., another auction site) which qualifies him for this amount)..”; in addition see at least [column 25, lines 29-33] via: “…FIG. 19 shows that the user is able to receive $4,400 in cash and can initiated an automatic transfer of this cash (into the user's financial account) by pressing the “get cash” button on the bottom..”) Examiner notes that figures 18 and 19 show the max available credit available to a customer in the GUI. In the situation that the customer has not previously taken an advance, this would be the remaining amount of credit available.
receiving, via the graphical user interface, a selection from the user device to schedule a new loanbased on the remaining amount of credit; (See at least [column 14, lines 14-18] via: “…FIG. 9 is a window showing an advance application…Cash advance application window 900 can appear when a user activates a link (or pressed a button, etc.) to apply for an advance or a loan…”; in addition see at least [column 23, lines 44-56] via: “…If the transaction was approved, then the method proceeds to operation 1608, which displays the terms and requests approval (acceptance) from the user. The user can either accept or decline the transaction (by pressing appropriate links on the GUI). .. Note that funds offered can also be set up as a cash or credit line (similar to a home equity line of credit) where the user is provided with access to an amount of cash and can take a loan or advance from the line up to the total availability. Each amount taken may be considered a loan, advance, transaction amount, or by some other term or terms….”)
populating the graphical user interface with additional input fields, wherein the additional input fields are configured to receive input details of the new loan to schedule  (See at least [column 14, lines 14-18] via: “…FIG. 9 is a window showing an advance application…Cash advance application window 900 can appear when a user activates a link (or pressed a button, etc.) to apply for an advance or a loan…”; in addition see at least [column 14, lines 36-41] via: “…FIG. 10 is a window showing an advance approval, according to an embodiment…A loan or advance approval window 1000 appears after the cash server has evaluated and approved the loan or advance request (made in FIG. 9). The terms are shown that the user must agree if the user accepts the loan or advance…”)   
receiving a starting date and an amount of the new loan via the additional input fields populated via the graphical user interface and evaluating and approving the new loan based on the remaining amount of credit; (See at least [column 14, lines 30-40] via: “…After the user clicks “apply” the request is transmitted (operation 300) to the cash server for evaluation (FIG. 3)… FIG. 10 is a window showing an advance approval, according to an embodiment…A loan or advance approval window 1000 appears after the cash server has evaluated and approved the loan or advance request (made in FIG. 9)…”; in addition see at least [column 23, lines 50-54] via: “…Note that funds offered can also be set up as a cash or credit line (similar to a home equity line of credit) where the user is provided with access to an amount of cash and can take a loan or advance from the line up to the total availability…”) Examiner interprets “If you accept, the $2,000 will appear in your PAYPAL account within 2 hours” as seen in Figure 7 to teach receiving a start date to be the same as the date the customer accepts the $2000 advance/loan in his/her PAYPAL account.             
 
Frohwein is silent with respect to the following claim that is taught by Williams:
 
automatically, initiating a transfer of funds on the starting date for the amount of the new loan from the remaining amount of credit to a bank account associated witha payee.  (See at least [0078] via: “… an interface can also be provided that enables an individual to automatically have funds shifted from their line of credit to their checking account as an electronic transfer…”; in addition see at least [claim 1] via: “… an assigned day … corresponds to a day that funds are drawn from said line of credit…”; in addition see at least [0022] via: “…a line of credit is an open loan that a financial institution allows an individual to use at his convenience. … where the individual is charged only when a withdrawal is made from the line of credit. …the interest charged is based upon the average daily balance during the billing cycle….”; in addition see at least [0066] via: “…example graphical user interface 1000 illustrated in FIG. 10. As illustrated, graphical user interface 1000 enables the user to specify the dates of deposit into the line of credit for sources of income, and dates of withdrawal from the line of credit for payments of expense. A date of deposit can be specified for each income source. Similarly, a date of withdrawal can be specified for each expense item. As would be appreciated, income sources and expense items can be grouped into a single category, whose attributable date of deposit/withdrawal can be adjusted singularly…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the teachings of Williams because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Williams’ teaching of a system and method based on user-specified line of credit parameters and loan details, that can generate a recurring draw amount to be used by an individual for loan payoffs in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of making recurring draws on that loan to make fund transfers used to make payments.  

Regarding claims 2, 11 and 16 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1, 10 and 15 respectively. Frohwein is silent with respect to the following claim that is taught by Williams:
wherein the populating comprises populating the graphical user interface with an option to request a recurring loan with a plurality of periodic payment dates. (See at least [0066] via: “…graphical user interface 1000 enables the user to specify the dates of withdrawal from the line of credit for payments of expense…”; See at least [claim 1] via: “…receiving, via a … graphical user interface, …user inputs that identify one or more monthly expenses, each of said one or more monthly expenses being assigned a day of a month, wherein an assigned day for an associated monthly expense corresponds to a day that funds are drawn from said line of credit …”; in addition see at least [claim 3] via: “…graphical user interface that enables a user to specify a day of a month that funds are drawn from said line of credit …”; in addition see at least [claim 12] via: “… A method for enabling management of a draw of funds from a line of credit …determining a recurring draw amount for said line of credit …and displaying, on a display of an electronic device, said recurring draw threshold for said line of credit and said recurring draw amount…”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the teachings of Williams because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Williams’ teaching of a system and method based on user-specified line of credit parameters and loan details, that can generate a recurring draw amount to be used by an individual for loan payoffs in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of making recurring draws on that loan to make fund transfers used to make payments. This would give the user more options and flexibility in managing their finances.  

Regarding claims 3, 12 and 17 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 & 2, 10 & 11 and 15 & 16 respectively. Frohwein is silent with respect to the following claim that is taught by Williams:
further comprising automatically initiating a plurality of transfers of funds from the remaining amount of credit on the plurality of periodic payments dates. (See at least [claim 1] via: “…one or more monthly expenses, each of said one or more monthly expenses being assigned a day of a month, wherein an assigned day for an associated monthly expense corresponds to a day that funds are drawn from said line of credit to pay for said associated monthly expense…”; in addition see at least [0078] via: “… an interface can also be provided that enables an individual to automatically have funds shifted from their line of credit to their checking account as an electronic transfer…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Williams to incorporate the teachings of Williams because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Williams’ teaching of a system and method based on user-specified line of credit parameters and loan details, that can generate a recurring draw amount to be used by an individual for loan payoffs in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of making recurring draws on that loan to make fund transfers used to make payments. This would give the user more options and flexibility in managing their finances.  

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in view of Orman et al.  (US 2006/0031158 A1) hereinafter “Orman” 

Regarding claims 4 and 18 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively. Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
further comprising, before the automatically initiating the transfer of funds, re-evaluating a credit score of a user of the user device.  (See at least [0019] via: “…Periodically, the credit card system 100 may monitor the consumer's credit score. …the monitor and adjustment module 116 may automatically request an updated credit score based on a pre-determined monitoring period. … the monitoring period could be every month; every three months, every six months, or every year. … the monitor and adjustment module 116 may transmit a request (electronically, telephonically, or via mail) to the credit bureau(s) 120 for an updated credit score for the consumer. In response, the credit bureaus 120 may respond with … an updated credit score …”; in addition see at least [0020] via: “…The monitor and adjustment module 116 may compare the updated credit score to the originally stored credit score. If there is a difference between the updated credit score and the originally stored credit score, the monitor and adjustment module 116 may adjust a parameter of the consumer credit card account based on the change in the consumer's credit score….”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Claims 5-6, 13 and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in view of Orman, in further view of Graham et al.  (US 2006/0287917 A1) hereinafter “Graham”

Regarding claims 5 and 19 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 and 15 respectively and Orman teaches the invention as claimed and detailed above with respect to claims 4, and 18 respectively. Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
wherein the [automatically initiating] is in response to the user passing the re-evaluating.  (See at least [0025] via: “…where the credit card is a secured credit card, the monitor and adjustment module 116 may identify that a certain credit score improvement has been achieved by the consumer. If the specified credit score improvement has been achieved, the monitor and adjustment module 116 may change the terms and conditions of the consumer credit card account so that the consumer credit card account becomes an unsecured credit card, i.e., the status is changed from secured to unsecured…”) Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham [0029] via: “…If the applicant (now the account holder) is creditworthy, the account will be a true credit account, and the account holder will be able to charge purchases to the account….”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts issued to customers that at a subsequent time, after the credit card is issued, experience a change in their creditworthiness.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Regarding claims 6 and 20 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and 15 respectively and Orman teaches the invention as claimed and detailed above with respect to claims 4 and 18 respectively. Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
wherein the method further comprises preventing the transfer of funds when the user does not pass the re-evaluating.  (See at least [0025] via: “…where the credit card is a secured credit card…; in addition see at least [0043] via: “…If the credit score has not changed, or if the change in credit score has decreased, then the consumer credit card account may maintain its secured status.…”). Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham [0029] via: “…If the account holder is not creditworthy, the account will be secured by a deposit …”;  in addition see at least [0033] via: “… If… the account is a secured account (120,) the system waits until confirmation is received that a security deposit has been received from the applicant (124,) and then the account is activated (122.) If no security deposit is received, the account remains inactive (126) and may be terminated if the deposit is not received before a predetermined date….”.It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts issued to customers that at a subsequent time, after the credit card is issued, experience a change in their creditworthiness.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Regarding Claim 13 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 10. Frohwein and Williams are silent with respect to the following claim that is taught by Orman:
The apparatus as recited in claim 10, where, the server is configured to reevaluate a credit score of a user of the user device, and initiate the transfer of funds if the user passes the re-evaluation and prevent the transfer of funds if the user does not pass the re-evaluation. (See at least [0019] via: “…Periodically, the credit card system 100 may monitor the consumer's credit score. …the monitor and adjustment module 116 may automatically request an updated credit score based on a pre-determined monitoring period. … the monitoring period could be every month; every three months, every six months, or every year. … the monitor and adjustment module 116 may transmit a request (electronically, telephonically, or via mail) to the credit bureau(s) 120 for an updated credit score for the consumer. In response, the credit bureaus 120 may respond with … an updated credit score …”; in addition see at least [0020] via: “…The monitor and adjustment module 116 may compare the updated credit score to the originally stored credit score. If there is a difference between the updated credit score and the originally stored credit score, the monitor and adjustment module 116 may adjust a parameter of the consumer credit card account based on the change in the consumer's credit score….”; in addition see at least [0025] via: “…where the credit card is a secured credit card, the monitor and adjustment module 116 may identify that a certain credit score improvement has been achieved by the consumer. If the specified credit score improvement has been achieved, the monitor and adjustment module 116 may change the terms and conditions of the consumer credit card account so that the consumer credit card account becomes an unsecured credit card, i.e., the status is changed from secured to unsecured…”; in addition see at least [0043] via: “…If the credit score has not changed, or if the change in credit score has decreased, then the consumer credit card account may maintain its secured status.…”). Although Orman teaches periodic monitoring and evaluation of the creditworthiness of credit card customers it is silent regarding the approval or not for the transfer of funds based on the creditworthiness of the customer which is taught by Graham [0029] via: “…If the account holder is not creditworthy, the account will be secured by a deposit …”;  in addition see at least [0033] via: “… If… the account is a secured account (120,) the system waits until confirmation is received that a security deposit has been received from the applicant (124,) and then the account is activated (122.) If no security deposit is received, the account remains inactive (126) and may be terminated if the deposit is not received before a predetermined date….”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Orman to incorporate the teachings of Graham since Graham assists in minimizing loss risk for credit card accounts issued to customers that at a subsequent time, after the credit card is issued, experience a change in their creditworthiness. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Orman to incorporate the teachings of Orman because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Orman’s teaching of a systems and method implemented in a computerized credit card system configured to periodically monitor and determine the creditworthiness of credit card customers in order to add to Frohwein’s art regarding the processing and approval of a loan such as a line of credit with the ability of periodically evaluating the creditworthiness of such customers going forward to minimize loss risk of unsecured credit cards.

Claims 7-9 and 14 are rejected under 35 U.S.C. 103 as being un-patentable by Frohwein, in view of Williams, in further view of Stump et al.  (US 2006/0026093 A1) hereinafter “Stump”. 

Regarding claims 7 and 14 Frohwein and Williams teach the invention as claimed and detailed above with respect to claims 1 and 10. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
wherein the method further determining whether the remaining amount of credit is at least equal to the amount of the new loan. (See at least [0031] via: “…If outstanding credit orders exist (block 332), the total amount of the outstanding credit is subtracted from the determined credit limit to determine an available line of credit (block 334)….the current order total is compared with the user's available line of credit…”; in addition see at least [0031] via: “…Finally, the current order total is compared with the user's available line of credit. If the user's available line of credit is greater than or equal to the current order total, the transaction will be approved. If the user's available line of credit is less than the current order total, the transaction may be denied, or the user may be directed to call a customer service department to discuss alternate payment options…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.
  
Regarding claim 8 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Stump teaches the invention as claimed and detailed above with respect to claim 7. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
wherein the approving is based on determining that the remaining amount of credit is at least equal to the amount of the new loan. (See at least [0031] via: “…If the user's available line of credit is greater than or equal to the current order total, the transaction will be approved….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.

Regarding claim 9 Frohwein and Williams teach the invention as claimed and detailed above with respect to claim 1 and Stump teaches the invention as claimed and detailed above with respect to claim 7. Frohwein and Williams are silent with respect to the following claim that is taught by Stump:
wherein the method further comprises denying the new loan when the remaining amount of credit is lower than the amount of the new loan. (See at least [0031] via: “…If the user's available line of credit is less than the current order total, the transaction may be denied…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Frohwein in view of Stump to incorporate the teachings of Stump because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Frohwein’s teaching regarding a method, apparatus, and computer readable storage to implement a lending or cash advance system that can be (but is not required to be) integrated with an online commerce site could be modified to include Stump’s teaching of a system for providing financing for a customer based on determining the credit amount available in the loan of the customer in order to add to Frohwein’s art regarding the processing and approval of a loan for a customer such as a line of credit with the added ability of subsequently approving draws on that loan to make purchases if there is an available credit amount remaining in the customer loan.


Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
Claims 1-20 are pending. Applicant amended claims 1-14 and added claims 15-20 as posted in the above analysis with additions underlined. Deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the invention does not recite an abstract idea and asks the Examiner to identify the abstract idea if there is one. 
The Applicant argues that the invention includes steps of dynamically displaying additional inputs fields within a loan processing application based on a selected type of loan which is not obvious to one of ordinary skill in the art of electronic loan processing  whereby the dynamic nature enables the loan to be used for e-commerce payments (i.e., in real-time) on an associated website. Moreover, these features enable the system to auto-setup a repayment process on a back-end of the software application based on which user interface action / element is selected and which input fields receive input from the user. The Applicant contends that based on this the claims do not fall into any of the enumerated groupings and therefore cannot be abstract.
Examiner disagrees. As discussed in the analysis of this rejection the Examiner maintains that claims 1, 10 and 15 do fall under the grouping of mental processes under concepts performed in the human mind (including evaluation and judgement as it recites an abstract idea of evaluating loan applications and scheduling loan transfers, or alternatively falls under the grouping of certain methods of organizing human activity under fundamental economic practices as belong to the grouping of certain methods of organizing human activity under fundamental economic practices as it recites an abstract idea of evaluating loan applications and scheduling loan transfers. The abstract idea as defined by the Examiner:
“schedule the loan based on the remaining amount of credit“; “schedule a new loanbased on the remaining amount of credit“; “evaluating and approving the new loan based on the remaining amount of credit“; and  “automatically, initiating a transfer of funds on the starting date for the amount of the new loan from the remaining amount of credit to a bank account associated witha payee “
definitely belongs to one related to fundamental economic principles since it includes evaluation of loan applications and scheduling of loan transfers. It can also be performed as a mental process (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.

Step 2A Prong Two and Step 2B: Applicant argues even if the invention is directed to an abstract idea, the claims are integrated into a practical application enabling a user to utilize scheduled loan transfers based on claims 1, 10 and 15. The Applicant argues that the claims recite a specific improvement over prior loan systems which are not enabled in real-time, whereby the loan process is electronic and enabled in near real time as a result of the user interface and content displayed which capture information and use it to directly establish an automated repayment in a near real-time manner. Thus, this invention is able to be used with an Page 8 of 11 Serial No.: 16/536,318e-commerce website or other site where a payment request needs to be submitted under time constraints such as limitations on remaining time in an electronic auction or a timeout of a webpage or mobile application. In addition the Applicant argues that the claims of the present application recite a specific improvement over conventional user interfaces because in the present application, a user interface dynamically adjusts its content based on a user interaction associated with a type of loan. The user experience is improved because a new type of payment is now available (using available funds in a temporary loan) to make payments for online purchases, services, etc.
Examiner disagrees. The fact that the current claims are or are not subject to an art rejection has absolutely no bearing as to whether the claim invention is integrated into a practical application or whether the claim invention provides an inventive concept (significantly more than the abstract idea).  Furthermore claims 1, 10 and 15 recite: 
“establishing an online session between a host server and a user device via a network”; and “between the host server and the user device, … of a loan processing software application hosted by the host server,“. In addition claim 10 recites: “a server configured to read computer readable instructions stored on a non-transitory computer readable storage medium, the computer readable instructions programmed to cause performance“; and claim 15 recites: “A computer-readable medium comprising program instructions which when executed by a processing device cause a computer to perform a method”
that amount to additional elements, that do not integrate the judicial exception into a practical application since they amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea (refer to MPEP 2106.05(f)). In addition claims 1, 10 and 15 recite: 
“displaying, during the online session …, a graphical user interface .., wherein the graphical user interface comprises a value displaying a remaining amount of credit on a loan and a selectable action to”; “receiving, via the graphical user interface, a selection“; “populating the graphical user interface with additional input fields, wherein the additional input fields are configured to receive input details of the new loan to schedule“; and “receiving … via the additional input fields populated via the graphical user interface “
that amount to additional insignificant extra solution activities to the judicial exception specific to receiving or gathering data. (refer to MPEP 2106.05(g).  Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application, nor does it provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible and hence the claims remain rejected under 35 U.S.C. 101  

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:
The Applicant argues that the cited art does not teach the amended claims.
The Examiner disagrees. All amended claims were added and taught by the same respective cited art, whereby when necessary additional content within the cited art was included to teach the amendments. Hence the Applicant’s arguments are moot and the 103 rejection remains in place.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the Examiner has used prior art similar to the previous non-final rejection to reject claims 1-20 under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697